In The
                                Court of Appeals
                       Seventh District of Texas at Amarillo
                                ________________________

                                     No. 07-13-00104-CR
                                ________________________


                             DAVID MAX ALLEN, APPELLANT

                                               V.

                            THE STATE OF TEXAS, APPELLEE



                           On Appeal from the 242nd District Court
                                    Hale County, Texas
              Trial Court No. A19251-1209, Honorable Edward L. Self, Presiding


                                         July 11, 2013

                              MEMORANDUM OPINION
                    Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

       Pending before this court is a motion to dismiss the appeal signed by both appellant

David Max Allen and his attorney. Without passing on the merits of the case, we grant the

motion to dismiss pursuant to Texas Rule of Appellate Procedure 42.2(a) and dismiss the

appeal. Having dismissed the appeal at appellant=s request, no motion for rehearing will be

entertained, and our mandate will issue forthwith.

                                                     Per Curiam
Do not publish.